COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


MOBILE VAC SERVICES COMPANY AND
 HARTFORD UNDERWRITERS INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2880-00-1                         PER CURIAM
                                                APRIL 17, 2001
MICHAEL LEE FINLEY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William C. Walker; Taylor & Walker, P.C., on
             brief), for appellants.

             (John H. Klein; Montagna, Klein & Camden,
             L.L.P., on brief), for appellee.


     Mobile Vac Services Company and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that employer failed to

prove that Michael Lee Finley's (claimant) ongoing psychological

therapy sessions with Dr. Norbert L. Newfield were either

unreasonable or unnecessary medical treatment for claimant's

compensable October 14, 1993 back injury.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   Unless we can say as a matter of law that employer's

evidence sustained its burden of proof, the commission's findings

are binding and conclusive upon us.      See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In finding that employer's evidence failed to sustain its

burden of proof, the commission found as follows:

           [W]e recognize that the claimant's
           psychological condition has not markedly
           improved over the period during which he has
           undergone treatment. However, the claimant
           and his wife have both credibly described
           the ameliorating effect psychotherapy has
           had upon his severe and potentially suicidal
           depression resulting from his accident. Dr.
           Newfield stated that the claimant's
           psychological condition and functioning has
           waxed and waned, but explained that the use
           of psychotherapy has resulted in a
           stabilization of his condition. As
           explained by the claimant and his wife,
           however, this stability has been shaken by
           the employer's termination of treatment, and

                                 - 2 -
          the claimant's condition has regressed
          without active attention. Dr. [David W.]
          Reid, the claimant's treating psychiatrist
          and physician administering psychotropic
          medication has opined that Dr. Newfield's
          therapy is "vitally important" to his care.

               We recognize that Dr. [Paul] Mansheim
          has offered a contrary opinion, noting that
          the claimant's treatment regimen appears
          "aimless," and without clear objectives.
          However, we also note that Dr. Mansheim did
          not address in his report the reasonableness
          or necessity of psychological therapy or
          counseling as palliative treatment. In this
          regard, we find it significant that Dr.
          Newfield – with the benefit of over 375
          treatment sessions with the claimant -
          believes that Dr. Mansheim has grossly
          underestimated the effects of the claimant's
          severe depression on his overall diagnosis
          and upon the claimant's functional
          abilities. Dr. Newfield explained that the
          claimant's condition has resulted in far
          less functional ability than that suggested
          by Dr. Mansheim, requiring psychological
          counseling and therapy to stabilize a
          potentially suicidal depressive condition.
          Considering Dr. Newfield and Dr. Reid's
          extensive treatment, whose opinions are
          accented by the testimony of the claimant
          and his wife, we accord Dr. Mansheim's
          opinion with less weight.

     The opinions of Drs. Newfield and Reid, along with the

testimony of claimant and his wife, amply support the

commission's finding that ongoing psychotherapy with

Dr. Newfield constitutes reasonable and necessary medical

treatment related to claimant's compensable injuries.    In its

role as fact finder, the commission was entitled to weigh the

medical evidence.   The commission did so and accepted the



                               - 3 -
opinions of the treating physicians, Drs. Newfield and Reid,

while rejecting the contrary opinion of Dr. Mansheim, who

performed an independent medical examination of claimant and

reviewed claimant's medical records.   "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     Based upon this record, we cannot find as a matter of law

that employer sustained its burden of proving that ongoing

psychological treatment was not necessary and reasonable medical

treatment for claimant's compensable injuries.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -